Citation Nr: 1759333	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  13-18 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for arthritis of the lumbar spine, rated as 10 percent disabling.

2.  Entitlement to service connection for blepharitis with dry eyes.

3.  Entitlement to service connection for an eye disability other than blepharitis with dry eyes, to include as secondary to service-connected ulcerative colitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

JR Cummings, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1988 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  In that decision, the RO granted service connection for arthritis of the lumbar spine and assigned an initial 10 percent rating, effective February 10, 2010.  The Veteran filed a notice of disagreement (NOD) in May 2011, and a statement of the case (SOC) was issued in March 2013.  A supplemental SOC (SSOC) was filed in July 2014, and the Veteran timely appealed the initial rating assigned.

In June 2016, the Board remanded the claims to the RO for VA examinations and nexus opinions.  VA examinations were held in January 2017 with addendums in March 2017 and September 2017.  For the reasons indicated in the discussion below, the examinations and addendum opinions were adequate and there was therefore substantial compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Following the examinations, the agency of original jurisdiction (AOJ) denied the claims (as reflected in a July 2017 SSOC), and returned these matters to the Board.

For the reasons indicated below, the claim for service connection for bilateral eye condition, to include as secondary to service-connected ulcerative colitis, has been bifurcated into claims for service connection for blepharitis with dry eyes and service connection for eye disability other than blepharitis with dry eyes, to include as secondary to ulcerative colitis.





FINDINGS OF FACT

1.  The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's service-connected lumbar spine arthritis more nearly approximates forward flexion to 30 degrees or less.

2.  The evidence is at least evenly balanced as to whether the Veteran's blepharitis with dry eyes is related to in-service exposure to dry/hot conditions.

3.  The preponderance of the evidence reflects that any eye disability other than blepharitis with dry eyes is not attributable to the Veteran's service or caused or aggravated by service-connected ulcerative colitis.  


CONCLUSIONS OF LAW

1.  With reasonable doubt resolved in favor of the Veteran, an initial disability rating of 40 percent, but no higher, for lumbar spine arthritis is warranted.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2017).

2.  With reasonable doubt resolved in favor of the Veteran, blepharitis with dry eyes was incurred in service.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304. 

3.  The criteria for service connection for eye conditions other than dry eyes are not met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310.







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93.  The requirements of the statutes and regulation have been met in this case.  VA notified the Veteran in March 2010 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence he was to provide, what part VA would attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in July 2017.
 
VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, pursuant to the June 2016 remand, afforded the Veteran a VA examination followed by multiple addendum opinions.  For the reasons indicated in the discussion below, these examinations were adequate to decide the claim.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

The Board will therefore proceed to the merits of the appeal.

II.  Entitlement to a Higher Initial Rating for Lumbar Spine Arthritis

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1, Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's lumbar spine arthritis is rated under 38 C.F.R. § 4.71a, DC 5242.  All disabilities of the spine are rated under the general rating formula for diseases and injuries of the spine.  Under the general rating formula, a 10 percent disability rating is applied when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness does not result in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent disability rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent disability rating is assigned when forward flexion of the cervical spine is 15 degrees or less; or, there is favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, there is favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent disability rating is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent disability rating is assigned when there is unfavorable ankylosis of the entire spine.

Turning to the record, the Veteran's claim for a higher initial disability rating was remanded in June 2016 for a VA examination specifically to provide ranges of motion.  This was stipulated because in prior examinations, the Veteran refused range of motion testing due to the severity of his back pain.  On the June 2016 VA examination, forward flexion was to 70 degrees.  In evaluating disabilities of the musculoskeletal system however, such as arthritis of the lumbar spine, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.

Here, during the Veteran's January 2010 VA examination, the Veteran described his flare-ups as occurring with sudden movement in the wrong direction.  During the January 2017 examination, the Veteran stated that his back pain was worsening, that it was constant in his lower back, and that it was exacerbated by prolonged walking on hard surfaces, sitting, lifting and bending.  The examiner opined that the Veteran cannot heavy lift or frequently bend, stand or sit for prolonged periods of time.  There is evidence of pain in all range of motion degrees, which is consistent with the fact that the Veteran refused range of motion testing in previous examinations because of pain.  The Veteran also stated that he has daily flare-ups of pain intensity and uses assistive devices such as canes and walker regularly.  The Veteran is competent state that he experienced worsening back pain as well as to describe the nature and severity of the flare-ups and the Board finds his testimony credible.
 
Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Given the constant and significant pain in the lower back, the daily flare-ups, pain on movement, their impact on the function of the spine, and the lack of testing on the prior VA examination due to pain, the Veteran's symptoms more nearly approximate flexion to 30 degrees or less.  The evidence is thus at least evenly balanced as to whether the Veteran meets the criteria for a 40 percent disability rating for arthritis in his lumbar spine.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to a 40 percent rating is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

The only higher schedular ratings under the general rating formula are 50 percent for unfavorable ankylosis of the entire thoracolumbar spine and 100 percent for ankylosis of the entire spine.  Neither of the Veteran's VA examinations for the lumbar spine indicate that there was unfavorable ankylosis of the entire thoracolumbar spine or the entire spine.  Rather, these documents contain either specific findings of no ankylosis or findings reflecting that there is no ankylosis.  The lay statements similarly do not indicate that there has been ankylosis.  

Moreover, while the Board as it did above must in some circumstances consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination, see DeLuca, supra; 38 C.F.R. § 4.40, 4.45, this rule does not apply where, as here, the Veteran is receiving the maximum schedular evaluation based on limitation of motion and a higher rating requires ankylosis.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (although the Secretary suggested remand because of the Board's failure to consider functional loss due to pain, remand was not appropriate because higher schedular rating required ankylosis).  As such, the preponderance of the evidence reflects the symptoms of the Veteran's lumbar spine arthritis do not more nearly approximate the criteria for a rating higher than 40 percent.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  4.3.

III.  Service Connection

As a general matter, service connection for a disability requires competent evidence of: (1) the existence of a current disability, (2) the existence of the disease or injury in service, and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).  Service connection may also be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310(a), (b).

The Board must assess the credibility and weight of all the evidence, including the medical and lay evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert supra.  To deny a claim on the merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In January 2016, the Board remanded the Veteran's eye condition claim for a VA examination to ascertain the nature and etiology of the reported symptoms.  The Veteran was given said examination in January 2017, which was followed by multiple addendum opinions.
 
The Veteran contends that his eye disabilities are related to his time in service and/or secondary to his already service-connected ulcerative colitis.  The record supports a grant of service connection for of blepharitis with dry eyes, which will be discussed below.  As a result, blepharitis with dry eyes has been separated from the Veteran's other eye disabilities.




A.  Blepharitis with Dry Eyes

The Veteran has met the current disability element.  The March 2017 VA addendum opinion states that the Veteran's symptoms and findings on the examination are consistent with a diagnosis of blepharitis and dry eye.  

The Veteran has also met the in-service event element.  The Veteran served in the US Navy as a machinist's mate, where he worked within the hull of a ship in fire rooms, boiler rooms, engine rooms or shops often in hot locations.  The Veteran's representative summarized in a September 2017 Appellate Brief that the Veteran's military occupation specialty kept him in dry/hot locations, thus indicating an in-service injury or event.
 
Finally, the Veteran has met the nexus requirement.  Specifically, the March 2017 VA addendum examiner opined that blepharitis can exacerbate dry eye as the blepharitis leads to evaporation of the tears quicker.  Dry eye is exacerbated by dry and dusty environments.  Thus, the examiner concluded, if the Veteran was exposed to a dry and dusty environment, the Veteran's dry eye condition was "50/50 related to his time in service."  As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, and the Veteran did in fact serve in such an environment, the examiner's opinion is entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  This is sufficient to satisfy the nexus element, as the benefit of the doubt doctrine requires only that the evidence be evenly balanced, i.e., 50/50, for resolution in favor of the Veteran. 

For the foregoing reasons, the evidence in favor of service connection and the evidence against is at least in equipoise.  As the reasonable doubt created by this relative equipoise in the evidence must be resolved in favor of the Veteran, entitlement to service connection for blepharitis and dry eyes is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


B.  Eye Conditions other than Blepharitis with Dry Eyes

The Veteran has met the current disability element.  The January 2017 VA examination report reflects a 2014 diagnosis for Meibomian gland dysfunction as well as the presence of nuclear sclerosis.  Similarly, the March 2017 VA addendum opinion noted three additional ocular diagnoses, including glaucoma and eyelid laxity (blepharitis being the third).  This is evidence that the Veteran currently has multiple eye disorders and thus satisfies the first element for service connection.

Similar to the blepharitis analysis above, the in-service element is met with the same facts.  The Veteran served worked as a US Navy machinist's mate in dry/hot locations.  This satisfied the second element of service connection.  The record also reflects that the Veteran is claiming secondary service connection to the already service-connected ulcerative colitis.  The Veteran was granted service connection for ulcerative colitis in an August 2010 rating decision, and was given a 10 percent rating.  

The preponderance of the evidence is, however, against a nexus between the current eye disabilities and service or service connected ulcerative colitis.  The January 2017 VA examiner, an attending physician in ophthalmology, opined that the Veteran's conditions of nuclear sclerosis and Meibomian gland disease are less likely than not related to his time in service because they are both diseases commonly seen with aging.  In a March 2017 addendum, the physician who conducted the VA examination found glaucoma and eyelid laxity to not be related to his time in service.  In an April 2017 addendum, the same VA physician indicated that none of the Veteran's ocular disorders are caused or aggravated by ulcerative colitis.  The same physician indicated in a June 2017 addendum opinion noted that the known eye complications associated with ulcerative colitis include uveitis, keratopathy, episcleritis, dry eye related to vitamin A deficiency and rarely inflammation of the retina or optic nerve.  The physician specifically pointed to lid laxity as a disease not caused by ulcerative colitis.

As the VA physician explained the reasons for her conclusions based on an accurate characterization of the evidence of record, her opinions are entitled to substantial probative weight.  See Nieves-Rodriguez, 22 Vet. App. at 304 (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Reading these opinions as a whole and in the context of the evidence of record, they reflect that the Veteran's eye disabilities other than those for which service connection has been granted are neither related to service nor caused or aggravated by service connected ulcerative colitis.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

There are no contrary medical opinions in the evidence of record.  Moreover, to the extent that the Veteran asserts that his other eye disabilities are related to service or a service connected disease or injury, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to the etiology of his eye disabilities is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ((lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007) (lay person competent to identify varicose veins); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  His statements in this regard are therefore not competent.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an eye disability other than blepharitis with dry eyes, to include as secondary to service-connected ulcerative colitis.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to an initial rating of 40 percent, but no higher, for arthritis of the lumbar spine, is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to service connection for blepharitis with dry eyes is granted.

Entitlement to service connection for an eye disability other than blepharitis with dry eyes, to include as secondary to service-connected ulcerative colitis, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


